                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                SAVANNAH DIVISION

OWNERS INSURANCE COMPANY,        )
                                 )
            Plaintiff,           )
                                 )
      v.                         )                     CV 419-219
                                 )
DR. ROBERT BROWN; CMB PARTNERS, )
LLC; and ELAINE MORGAN,          )
                                 )
            Defendants.          )
                            _________

                                       ORDER
                                       _________

      The Court directed the parties to submit, following their Rule 26(f) conference, a

report “conform[ing] to the language and format of the Form Rule 26(f) Report for use in

Judge Baker cases.” (Doc. no. 3.) The 26(f) Report filed by the parties does not meet this

requirement. (See doc. no. 16.) The parties are DIRECTED to resubmit their Report using

the proper form and providing all requested information within seven days of this Order. A

copy of Judge Baker’s required form can be located on the Court’s website

www.gasd.uscourts.gov under “Forms.”

      SO ORDERED this 7th day of January, 2020, at Augusta, Georgia.
